SIMPSON, J.
The appellant Avas conAdcted of the offense of an assault Avith a rock upon the person of one John F. Anderson. The evidence introduced by the state tends to prove the charge in the indictment. According to the defendant’s own testimony he invited and brought on the difficulty, and “slapped dOAvn” John F. Anderson, avIio was a man 74 years of age, and slapped him again, after the old man had shoAvn that he Avas unable or utiAvilling to resent his assault.
The questions to the defendant, on cross-examination, as to his seeing Anderson’s Avife and Fannie Corbet, were only introductory to the main question as to defendant’s making offensive, remarks about said Anderson, Avhich question could Avork no injury to defendant, as he ansAvered it in the negative.
There Avas no reversible error in overruling the objections to the question to the Acitness Fannie Corbet, as they Avere merely introductory questions, for the pur*7pose of asking the main question as to Avh ether the defendant made a certain remark to Anderson’s wife, which question the witness was not allowed by the court to answer.
There Aras no error in admitting the testimony of the witness Anderson as to his physical condition at the time of the difficulty, as it was a circumstance which the jury might well take into consideration in determining the amount of the fine, if defendant should be found guilty. !
The judgment of the court is affirmed.
Tyson, C. J., and Haralson and Denson, JJ., concur.